DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-32
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1-32
Currently rejected claims:			1-32
Allowed claims:				None

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Windhab (US 2010/0055266; cited by applicant on IDS), as evidenced by Wang (WO 2014/184585; cited by applicant on IDS).
Regarding claim 1, Windhab teaches a method wherein a plurality of gaseous bubbles having an average diameter of less than 30 microns ([0061]), which falls within the claimed diameter range, are introduced into a liquid (corresponding to deionized water) ([0026]) carrying dissolved solid particles (corresponding to whey, whole milk protein, and skim milk) ([0028], [0023], [0106]).  The liquid has a pH of 7 ([0026]) which is above the isoelectric point of whey and casein found in whole milk protein and skim milk 
Regarding claim 2, Windhab teaches the method as disclosed above in claim 1, including the liquid comprises a dairy product (corresponding to skim milk) ([0106]).
Regarding claim 3, Windhab teaches the method as disclosed above in claim 2, including the dairy product comprises milk ([0106]).
Regarding claim 4, Windhab teaches the method as disclosed above in claim 1, including the solid particles comprise whey proteins and casein proteins (corresponding to whey, whole milk protein and skim milk) ([0023], [0106]).
Regarding claim 5, Windhab teaches the method as disclosed above in claim 1, including the solid particles are dissolved in deionized water having a pH of 7 ([0026]) which is above the isoelectric point of whey and casein found in whole milk protein and skim milk and therefore, the particles carry a negative electrostatic charge on their surface.
Regarding claim 6, Windhab teaches the method as disclosed above in claim 1, including the gaseous bubbles are classified as micro- and nano-bubbles ([0076]) which 
Regarding claim 7, Windhab teaches the method as disclosed above in claim 1, including the gaseous bubbles are introduced into the liquid until the liquid is saturated with the gaseous bubbles (corresponding to bubbles spaced by a distance less than 30 microns) ([0061]).
Regarding claim 8, Windhab teaches the method as disclosed above in claim 1, including the gaseous bubbles have an average particle size of less than 30 microns ([0061]), which overlaps the claimed size range.

Claims 9, 10, 12, 13, 20, and 26-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Windhab (US 2010/0055266; cited by applicant on IDS).
Regarding claim 9, Windhab teaches a method of concentrating a liquid dairy product (corresponding to deionized water containing skim milk prepared as a liquid or powdered concentrate) ([0106], [0141]) comprising introducing a plurality of gaseous bubbles into the liquid dairy product, the gaseous bubbles having an average diameter of less than 30 microns ([0061]), which falls within the claimed diameter range.  Since Windhab teaches the invention can be prepared as a liquid or powdered concentrate ([0141]), it effectively teaches the removal of at least a portion of the water from the liquid dairy product so as to form a concentrated dairy product as claimed.
Regarding claim 10, 
Regarding claim 12, Windhab teaches the method as disclosed above in claim 9, including the gaseous bubbles are introduced into the liquid dairy product until the liquid dairy product is saturated with the gas bubbles (corresponding to bubbles spaced by a distance less than 30 microns) ([0061]).
Regarding claim 13, Windhab teaches the method as disclosed above in claim 9, including the gaseous bubbles have an average particle size of less than 30 microns ([0061]), which overlaps the claimed size range.
Regarding claim 20, Windhab teaches the method as disclosed above in claim 9, including the liquid dairy product comprises skim milk ([0106]) and whole milk proteins ([0023]), which comprise casein particles.
Regarding claim 26, Windhab teaches a dairy product (corresponding to skim milk dissolved in water and yogurt, ice cream, and pudding) ([0023], [0028], [0106], [0141]) infused with a plurality of gaseous bubbles having an average diameter of less than 30 microns ([0061]), which falls within the claimed diameter range.
Regarding claim 27, Windhab teaches the method as disclosed above in claim 26, including the dairy product comprises a member selected from the group consisting of milk ([0023], [0106]), milk concentrates (corresponding to liquid and powdered concentrates), and yogurt ([0141]).
Regarding claim 28, 
Regarding claim 29, Windhab teaches the method as disclosed above in claim 26, including the dairy product is saturated with the gas bubbles (corresponding to bubbles spaced by a distance less than 30 microns) ([0061]).
Regarding claim 30, Windhab teaches the method as disclosed above in claim 26, including the dairy product comprises 95-80% by weight water (corresponding to dairy protein in an amount of about 5-20% by weight of the liquid matrix) ([0023]), which overlaps the claimed water content.  
Regarding claim 31, Windhab teaches the method as disclosed above in claim 26, including the gaseous bubbles comprises a member selected from the group consisting of air, nitrogen, oxygen, and combinations thereof ([0061]) and carbon dioxide (corresponding to carbonation components) ([0117]).

Claims 11 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Windhab (US 2010/0055266; cited by applicant on IDS) as applied to claims 9 and 20 above, as evidenced by Wang (WO 2014/184585; cited by applicant on IDS).
Regarding claim 11, Windhab teaches the method as disclosed above in claim 9, including the gaseous bubbles are classified as micro- and nano-bubbles ([0076]) which induce a negative electrostatic charge in the interface between the liquid dairy product and gaseous bubbles, as evidenced by Wang (page 1, lines 10-18; page 2, line 32- page 3, bullet point #1).
Regarding claim 21, Windhab teaches the method as disclosed above in claim 20, including the liquid has a pH of 7 ([0026]) which is above the isoelectric point of whey and casein found in whole milk protein and skim milk and therefore, the particles carry a negative electrostatic charge on their surface.  The gaseous .  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Windhab (US 2010/0055266; cited by applicant on IDS) as applied to claim 9 above.
Regarding claim 14, Windhab teaches the method as disclosed above in claim 9, including the invention can be prepared as a liquid or powdered concentrate ([0141]) and the liquid dairy product has an initial water content of 95-80% (corresponding to dairy protein in an amount of about 5-20% by weight of the liquid matrix) ([0023]).  Since the removal of at least a portion of the water from the liquid dairy product is necessary to form a concentrated dairy product, the water content of the concentrated dairy product will be less than 95% to an amount as low as 0%, which overlaps the claimed water content range.

Claims 15-19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Windhab (US 2010/0055266; cited by applicant on IDS) as applied to claim 9 above, in view of Durand (US 2008/0241337).
Regarding claim 15, Windhab teaches the invention as disclosed above in claim 9, including the invention can be prepared as a liquid or powdered concentrate ([0141]); therefore, it effectively teaches the removal of at least a portion of the water from the 
However, Durand teaches that the conventional method of drying milk includes a step of heating the liquid (corresponding to boiling at a temperature of less than 100°C) within an evaporator ([0006], [0046]).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Windhab by concentrating the liquid dairy product by heating the liquid within an evaporator as taught by Durand.  Although Windhab teaches the invention as a liquid or powdered concentrate but does not disclose a method of removing water to form the concentrate, it is within the ambit of a skilled practitioner to remove water by heating the liquid dairy product within an evaporator since this method step is well-known in the art.  Therefore, the claimed method step is rendered obvious.
Regarding claim 16, the prior art teaches the invention as disclosed above in claim 15, including the evaporator is located upstream from a spray dryer (Durand [0005]-[0007]).
Regarding claim 17, the prior art teaches the invention as disclosed above in claim 16, including concentrated dairy product is passed through the spray dryer so as to form a powdered dairy product (Durand [0007]).
Regarding claim 18, 
Regarding claim 19, the prior art teaches the invention as disclosed above in claim 15, including the liquid dairy product is injected with gas prior after evaporation in an evaporator but prior to entering a thermomechanical treatment machine (Durand, Fig. 2, [0063]-[0066]).  Since there is no mention of another machine besides the evaporator and thermomechanical treatment machine, it is presumable that the gaseous bubbles are introduced into the liquid dairy product within the evaporator, rendering the claim obvious. 
Regarding claim 25, Windhab teaches the invention as disclosed above in claim 9, including the liquid dairy product (corresponding to deionized water containing skim milk) ([0028], [0106]) can be prepared as a liquid or powdered concentrate ([0141]); therefore, it effectively teaches the removal of at least a portion of the water from the liquid dairy product after introducing gaseous bubbles so as to form a concentrated dairy product.  It does not teach the step of removing water comprises passing the liquid dairy product containing the plurality of gaseous bubbles through a spray dryer.  
However, Durand teaches that the conventional method of drying milk includes a step of spray drying the milk to form a powder ([0005], [0007]).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Windhab by concentrating the liquid dairy product by passing the liquid dairy product containing the plurality of gaseous bubbles through a spray dryer as taught by Durand.  Although Windhab teaches the invention as a liquid or powdered concentrate but does not disclose a method of removing water to form the concentrate, it is within the ambit of a skilled practitioner to remove water by passing the liquid dairy product 
Regarding claim 32, Windhab teaches a concentrated milk protein powder (corresponding to water with whey, whole milk proteins, milk protein isolate, or whey protein isolate concentrated into a powdered concentrate) ([0028], [0023], [0106], [0141]) formed by a processes comprising the steps of: introducing a plurality of gaseous bubbles having an average diameter of less than 30 microns ([0061]), which falls within the claimed diameter range.  It does not teach passing the liquid dairy product containing the plurality of gaseous bubbles through a spray dryer to form the concentrated milk protein powder.
However, Durand teaches that the conventional method of drying milk includes a step of spray drying the milk to form a powder ([0005], [0007]).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Windhab by concentrating the liquid dairy product by passing the liquid dairy product containing the plurality of gaseous bubbles through a spray dryer as taught by Durand.  Although Windhab teaches the invention as a liquid or powdered concentrate but does not disclose a method of removing water to form the concentrate, it is within the ambit of a skilled practitioner to remove water by passing the liquid dairy product through a spray dryer since this method step is well-known in the art.  Therefore, the claimed method step is rendered obvious.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Windhab (US 2010/0055266; cited by applicant on IDS) as applied to claim 9 above, in view of Yehia (Yehia et al., “Production of Ultrafiltered Skim Milk Retentate Powder. 1. Composition and Physical Properties”, 1993, Journal of Dairy Science, vol. 6, pages 388-392).
Regarding claim 22, Windhab teaches the invention as disclosed above in claim 9, including the invention can be prepared as a liquid or powdered concentrate ([0141]) from a liquid containing skim milk ([0106]); therefore, it effectively teaches the removal of at least a portion of the water from the liquid dairy product so as to form a concentrated dairy product.  It does not teach the step of removing the water comprises passing the liquid dairy product through a membrane separation system.
However, Yehia teaches that ultrafiltration, which uses membrane technology to separate low molecular weight substances and increase the relative concentration of protein, is known in the art for processing milk and milk products to produce skim milk and retentate powders (Abstract; page 388, column 2, paragraph 3).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Windhab by removing water by passing the liquid dairy product through a membrane separation system as taught by Yehia.  Although Windhab teaches the invention as a liquid or powdered concentrate but does not disclose a method of removing water to form the concentrate, it is within the ambit of a skilled practitioner to remove water by passing the liquid dairy product through a membrane separation system since this method step is well-known in the art.  Therefore, the claimed method step is rendered obvious.
Regarding claim 23, 
Regarding claim 24, the prior art teaches the invention as disclosed above in claim 23, including the gaseous bubbles are injected into the liquid dairy product using a gaseous bubble injector (Windhab [0191]) prior to being concentrated into a liquid or powder concentrate (Windhab [0141]).  Although it does not specifically disclose a membrane separation system comprising at least one feed pump operable to deliver the liquid dairy product to the gaseous bubble injector and at least one other pump located downstream from the bubble injector that is operable to deliver the liquid dairy product to the one or more ultrafiltration units, there is no patentable distinction between batch and continuous processing. In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).  MPEP 2144.4.V.E.  Therefore, the claim is rendered obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KELLY P KERSHAW/Examiner, Art Unit 1791                     

/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791